Citation Nr: 0707065	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  97-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a neurotic disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from April 14, 1970 to July 7, 
1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in August 
2000, February 2001, and September 2003.  This matter was 
originally on appeal from an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.   

The record reflects that the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
December 2000 and the hearing transcript is associated with 
the claims file.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

A preliminary review of the record reveals that this case 
must again be returned to the AMC in order to ensure due 
process.  

The record shows that the Board requested an independent 
medical opinion from a psychiatrist regarding the nature and 
etiology of the veteran's claimed psychiatric disorder in 
October 2006 and an opinion from a specialist in psychiatry 
and behavioral sciences (E.F., MD) was received by the Board 
in December 2006.  The Board subsequently notified the 
veteran in December 2006 correspondence that the requested 
medical opinion had been received, enclosed a copy of the 
opinion for his review and response, and explained that the 
veteran had 60 days from the date of the letter in which to 
review the medical opinion and send any additional evidence 
or argument he wished to submit.  In February 2007, the 
veteran submitted an argument in support of his claim and 
specifically asked that his case be remanded to the RO for 
review of the new evidence submitted.  The Board additionally 
observes that the veteran submitted additional evidence in 
support of his claim in April 2006, which was after the 
issuance of the last supplemental statement of the case 
(SSOC).  Accordingly, the Board must remand the issue on 
appeal to the AMC for consideration of the newly submitted 
evidence and the issuance of an appropriate supplemental 
statement of the case.  

Accordingly, the case is REMANDED for the following action:

After consideration of any argument and 
evidence submitted since the last SSOC and 
any additional notification and/or 
development deemed necessary, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



